DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-19 are pending.
Claim Objections
Claim 12 is objected to because of the following informalities: On the last line of claim 12, “some” should be changed to --two-- to avoid potential 112 issues therein. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-2, 9-12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lorenz et al. US 2013/0112477, as cited by the Applicant.
As per claims 1-2, 9-12, and 19, Lorenz discloses in Figs. 6, 7, and 10 a coaxial patch cord, comprising:
as per claim 1, a coaxial cable (As shown in Figs. 6 and 10, the coaxial line has a circular cross section.) that includes: an inner conductor (e.g. inner conductor IL); an outer conductor (e.g. ring structures R) that circumferentially surrounds the inner conductor (The ring structures R surround the inner conductor IL as shown in Fig. 6.); a dielectric spacer (Paragraph 52, dielectric spacer DA (see related Fig. 3)) between the inner conductor and the outer conductor; a jacket (e.g. outer conductor AL) surrounding the outer conductor; a first coaxial connector on a first end of the coaxial cable; a second coaxial connector (The coaxial line ; an in-line filter (Paragraph 24 and Fig. 7, common conductor section LA of the coaxial line has a low pass filter function) coupled between the coaxial cable and the second coaxial connector (The section LA is disposed between the “second coaxial connector” disposed on the right end of the line and a left portion of the coaxial cable as shown in Fig. 7.); and
as per claims 2, 9-12, and 19, an electrically grounded tubular metallic housing (Fig. 10, outer conductor AL which inherently grounded by virtue of being a coaxial line as well-known in the art) having a circular cross section (As shown in Figs. 6 and 10, the coaxial line has a circular cross section.) defining a single inner cavity (Fig. 6, opening or “cavity” therein) that extends along a longitudinal axis (Fig. 6, horizontal axis); a plurality of electrically floating resonators (Paragraphs 20, 52 and Figs. 6 and 10, free-floating rings R which have resonance frequencies thus are necessarily “floating resonators”) that are disposed in a spaced-apart arrangement along the longitudinal axis within the single inner cavity (Each of the ring resonators R are disposed spaced apart from one another in the horizontal direction thereof.); each resonator having a conductive stalk oriented transverse to the longitudinal axis (Each of the ring resonators R comprises three electrical connections or “conductive stalks” EV which are oriented transverse to the horizontal axis.), wherein the stalks of first and second of the resonators that are adjacent each other are rotated to have same or different angular orientations about the longitudinal axis (Each of the resonators includes three stalks EV. The three stalks EV are oriented such that they have same or different angular orientations about the horizontal direction in Fig. 6 with respect to one another. Therefore a first and a second of the ring resonators R has a stalk EV which is oriented such that the stalk has an angular orientation the same as or different than a stalk of another resonator.); and a transmission line (Fig. 10, inner conductor IL) that extends between at least two of the resonators from an input to an output of the filter (The inner conductor IL extends between all of the ring resonators R in Fig. 6 from a left input end to a right output end thereof.), the transmission line capacitively coupled to at least two of the resonators (The inner conductor IL is inherently capacitively coupled to the ring resonators R by virtue of separated by a gap there-between, as well-known in the art.).
Allowable Subject Matter
7.	Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843